ORIGINAL ISSUE DISCOUNT CONVERTIBLE PROMISSORY NOTE




Face Amount:   $20,000.00
May 14, 2015
Purchase Price: $15,000.00
 



               FOR VALUE RECEIVED, FBEC WORLDWIDE, INC., a Wyoming corporation
(the “Maker or Company”), with its principal offices located at 16639 Rocker
Rd., CA, 95975  promises to pay to the order of BEAUFORT CAPITAL PARTNERS LLC,
or its registered assigns (the “Payee”), upon the terms set forth below, the
principal amount of Fifteen Thousand Dollars ($15,000.00) (this “Note”).


1. Payments.


(a)           The purchase price ($15,000.00) of this Note shall be due on
November 14, 2015 or such later date as is agreed to in writing by the Payee
(the “Maturity Date”), unless due earlier in accordance with the terms of this
Note (see Section c below).


(b)           All overdue unpaid principal to be paid hereunder shall entail a
late fee at the rate of 10% per annum (or such lower maximum amount of interest
permitted to be charged under applicable law) which will accrue daily, from the
date such principal is due hereunder through and including the date of payment.


(c)           Absent the occurrence of an Event of Default (unless such Event of
Default is waived in writing by the Payee), the Maker may prepay this Note for a
net payment of $20,000.00 at any time prior to August 14, 2015.  If the
$20,000.00  is not pre-paid by August 14, 2015  , payee has the right to refuse
any further payments and choose to convert this note when it has matures 90 days
after payment of this $15,000.00.


2.           Payment Schedule. $15,000.00 to the Company upon written proof that
the transfer agent and corporate attorney have been paid. Beaufort will make
payments to these entities and deduct from the $15,000.00 to the Company if
these entities are owed monies over $500 as of May 14, 2015.


3.      Events of Default.


(a)           “Event of Default”, wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):


(i)           [Intentionally omitted];


(iii)           Maker or any of its subsidiaries shall fail to observe or
perform any of their respective obligations owed to Payee under this Note or any
other covenant, agreement, representation or warranty contained in, or otherwise
commit any breach hereunder or in any other agreement executed in connection
herewith and such failure or breach shall not have been remedied within ten days
after the date on which notice of such failure or breach shall have been
delivered;
 
 
 
 

--------------------------------------------------------------------------------

 


(iv)           Maker or any of its subsidiaries shall commence, or there shall
be commenced against Maker or any subsidiary, a case under any applicable
bankruptcy or insolvency laws as now or hereafter in effect or any successor
thereto, or Maker or any subsidiary commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to Maker or any subsidiary, or there is commenced
against Maker or any subsidiary any such bankruptcy, insolvency or other
proceeding which remains undismissed for a period of 60 days; or Maker or any
subsidiary is adjudicated insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding is entered; or Maker or any
subsidiary suffers any appointment of any custodian or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of 60 days; or Maker or any subsidiary makes a general assignment for the
benefit of creditors; or Maker or any subsidiary shall call a meeting of its
creditors with a view to arranging a composition, adjustment or restructuring of
its debts; or Maker or any subsidiary shall by any act or failure to act
expressly indicate its consent to, approval of or acquiescence in any of the
foregoing; or any corporate or other action is taken by Maker or any subsidiary
for the purpose of effecting any of the foregoing;


(v)           Maker or any subsidiary shall default in any of its respective
obligations under any other note or any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced any
indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement of Maker or any subsidiary, whether such indebtedness now
exists or shall hereafter be created and such default shall result in such
indebtedness becoming or being declared due and payable prior to the date on
which it would otherwise become due and payable; or


(vi)           Maker shall (a) be a party to any Change of Control Transaction
(as defined below), (b) agree to sell or dispose all or in excess of 33% of its
assets in one or more transactions (whether or not such sale would constitute a
Change of Control Transaction), (c) redeem or repurchase more than a de minimis
number of shares of Common Stock or other equity securities of Maker or (d) make
any distribution or declare or pay any dividends (in cash or other property,
other than common stock) on, or purchase, acquire, redeem, or retire any of
Maker's capital stock, of any class, whether now or hereafter outstanding.
“Change of Control Transaction” means the occurrence of any of: (i) an
acquisition after the date hereof by an individual or legal entity or “group”
(as described in Rule 13d-5(b)(1) promulgated under the Securities Exchange Act
of 1934, as amended) of effective control (whether through legal or beneficial
ownership of capital stock of Maker, by contract or otherwise) of in excess of
33% of the voting securities of Maker, (ii) a replacement at one time or over
time of more than one-half of the members of Maker's board of directors which is
not approved by a majority of those individuals who are members of the board of
directors on the date hereof (or by those individuals who are serving as members
of the board of directors on any date whose nomination to the board of directors
was approved by a majority of the members of the board of directors who are
members on the date hereof), (iii) the merger of Maker with or into another
entity that is not wholly-owned by Maker, consolidation or sale of 33% or more
of the assets of Maker in one or a series of related transactions, or (iv) the
execution by Maker of an agreement to which Maker is a party or by which it is
bound, providing for any of the events set forth above in (i), (ii) or (iii).
 
 
 
 

--------------------------------------------------------------------------------

 


(vii)           Failure to complete the preparation and filing of the financial
statements with the SEC. Beaufort MUST be notified 7 business days ahead of
failure to complete the preparation and filing of the financial statements with
the SEC in a timely manner.


(b)   If any Event of Default occurs (unless such Event of Default is waived in
writing by the Payee), the full principal amount of this Note shall become, at
the Payee's election, immediately due and payable in cash. Commencing 5 days
after the occurrence of any Event of Default that results in the acceleration of
this Note, the interest rate on this Note shall accrue at the rate of 10% per
annum, or such lower maximum amount of interest permitted to be charged under
applicable law.  The Payee need not provide and Maker hereby waives any
presentment, demand, protest or other notice of any kind, and the Payee may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such declaration may be rescinded and annulled by Payee at any
time prior to payment hereunder. No such rescission or annulment shall affect
any subsequent Event of Default or impair any right consequent thereon.


4.           Section 4. Conversion.


(a) (i)
Holder's Conversion Right.  At any time after the Maturity Date until this Note
is no longer outstanding, this Note, including interest and principal, shall be
convertible into shares at a 38% discount to the lowest intraday trading price
within the twenty (20) days prior to a Conversion Notice submitted to the
Issuer’s Transfer Agent. . If the Issuer’s Stock fails to maintain a bid-price
at any time prior to the Maturity of this Note, the Investor’s Conversion
Feature shall be reset to par value per share.



The Holder shall effect conversions by delivering to the Company the form of
Notice of Conversion attached hereto as Annex A (a "Notice of Conversion"),
specifying the date on which such conversion is to be effected (a "Conversion
Date"). If no Conversion Date is specified in a Notice of Conversion, the
Conversion Date shall be the date that such Notice of Conversion is provided
hereunder. To effect conversions hereunder, the Holder shall not be required to
physically surrender Notes to the Company until the entire amount of this Note
has been satisfied. The Company shall deliver any objection to any Notice of
Conversion within TWO (2) Business Days of receipt of such notice. In the event
of any dispute or discrepancy, the records of the Holder shall be controlling
and determinative in the absence of manifest error. If the Company does not
request the issuance of the shares underlying this Note after receipt of a
Notice of Conversion within TWO (2) Business days following the period allowed
for any objection, the Company shall be responsible for any differential in the
value of the converted shares underlying this Note between the value of the
closing price on the date the shares should have been delivered and the date the
shares are delivered. In addition, if the Company fails to timely (within 72
hours, 3 business days), deliver the shares per the instructions of the Payee,
if permitted under Rule 144 of the rules and regulations of the Securities and
Exchange Commission, free and clear of all legends in legal free trading form,
the Company shall allow Payee to add two (2) days to the look-back (the
mechanism used to obtain the conversion price along with discount) for each day
the Company fails to timely (within 72 hours, 3 business days)) deliver shares,
on the next conversion.
 
 
 
 

--------------------------------------------------------------------------------

 
 
The Holder and any assignee, by acceptance of this Note, acknowledge and agree
that, by reason of the provisions of this paragraph, following conversion of a
portion of this Note, the unpaid and unconverted principal amount of this Note
may be less than the amount stated on the face hereof. Any Opinion Letter
required to effectuate the issuance of the shares pursuant to this Paragraph4
(a) and the Notice of Conversion shall be provided and issued by BEAUFORT
CAPITAL PARTNERS LLC. The parties hereby agree that the Payee will cover all
reasonable legal costs associated with the issuance of the Opinion Letter to the
Transfer Agent.


(ii)           [Intentionally omitted]


(iii)           Whenever the Set Price is adjusted pursuant to any of Section 4,
the Company shall promptly mail to each Holder a notice setting forth the Set
Price after such adjustment and setting forth a brief statement of the facts
requiring such adjustment.


(iv)           If (A) the Company shall declare a dividend (or any other
distribution) on the Common Stock; (B) the Company shall declare a special
nonrecurring cash dividend on or a redemption of the Common Stock; (C) the
Company shall authorize the granting to all holders of the Common Stock rights
or warrants to subscribe for or purchase any shares of capital stock of any
class or of any rights; (D) the approval  of any stockholders of the Company
shall be required in connection with any reclassification of the Common Stock,
any consolidation or merger to which the Company is a party, any  sale or
transfer of all or substantially all of the assets of the Company, of any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property; (E) the Company shall authorize the voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company; then, in each case, the Company shall cause to be filed at each office
or agency maintained for the purpose of conversion of the Notes, and shall cause
to be mailed to the Holders at their last addresses as they shall  appear upon
the stock books of the Company, at least 20 calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided, that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice. Holders are entitled to convert Notes during the 20-day period
commencing the date of such notice to the effective date of the event triggering
such notice.
 
 
 
 

--------------------------------------------------------------------------------

 


(v)           If, at any time while this Note is outstanding, (A) the Company
effects any merger or consolidation of the Company with or into another Person,
(B) the Company effects any sale of all or substantially all of its assets in
one or a series of related transactions, (C) any tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to tender or exchange their shares for
other securities, cash or property, or (D) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a "Fundamental Transaction"),
then upon any subsequent conversion of this Note, the Holder shall have the
right to receive, for each Underlying Share that would have been issuable upon
such conversion absent such Fundamental Transaction, the same kind and amount of
securities, cash or property as it would have been entitled to receive upon the
occurrence of such Fundamental Transaction if it had been, immediately prior
to  such Fundamental Transaction, the holder of one share of  Common Stock (the
"Alternate Consideration"). For purposes of any such conversion, the
determination of the Set Price shall be appropriately adjusted to apply to such
Alternate Consideration based on the amount of Alternate Consideration issuable
in respect of one share of Common Stock in such Fundamental Transaction, and the
Company shall apportion the Set Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate consideration
it receives upon any conversion of this Note following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new note consistent with the foregoing provisions
and     evidencing the Holder's right to convert such note into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this paragraph and insuring
that this Note (or any such replacement security) will be similarly adjusted
upon any subsequent transaction analogous to a Fundamental Transaction.  If any
Fundamental Transaction constitutes or results in a Change of Control
Transaction, then at the request of the Holder delivered before the 90th day
after such Fundamental Transaction, the Company (or any such successor or
surviving entity) will purchase the Note from the Holder for a purchase price,
payable in cash within 5 trading days after such request (or, if later, on the
effective date of the Fundamental Transaction), equal to the 200% of the
remaining unconverted principal amount of this Note on the date of such request,
plus all accrued and unpaid interest thereon, plus all other accrued and unpaid
amounts due hereunder.


(b)           The Company covenants that it will at all times; reserve and keep
available out of its authorized and unissued shares of Common Stock solely for
the purpose of issuance upon conversion of this Note.


(c)           Any and all notices or other communications or deliveries to be
provided by the Holders hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, sent by
a nationally recognized overnight courier service, addressed to the Company, at
the address set forth or such other address or facsimile number as the Company
may specify for such purposes by notice to the Holders delivered in accordance
with this Section. Any and all notices or other communications or deliveries to
be provided by the Company hereunder shall be in writing and delivered
personally, by facsimile, sent by a nationally recognized overnight courier
service addressed to each Holder at the facsimile telephone   number or address
of such Holder appearing on the books of the Company, or if no such facsimile
telephone number or address appears, at the principal place of business of the
Holder. Any notice or other communication or deliveries hereunder shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section prior to 5:30 p.m. (New York City
time), (ii) the date after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section later than 5:30 p.m. (New York City time) on any date
and earlier than 11:59 p.m. (New York City  time) on such date, (iii) the second
Business Day following the date of  mailing, if sent by nationally recognized
overnight courier service, or  (iv) upon actual receipt by the party to whom
such notice is required to be given.
 
 
 
 

--------------------------------------------------------------------------------

 


(d)           Notwithstanding anything to the contrary herein contained, the
Holder may not convert this Note to the extent such conversion would result in
the Holder, together with any affiliate thereof, beneficially owning (as
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the "Exchange Act") and the rules promulgated thereunder) in
excess of 4.99% of the then issued and outstanding shares of Common Stock,
including shares issuable upon such conversion and held by the Holder after
application of this section.  The provisions of this section may be waived by
the Holder (but only as to itself and not to any other Holder) upon not less
than 61 days prior notice to the Company. Other Holders shall be unaffected by
any such waiver.


5.           Negative Covenants.  So long as any portion of this Note is
outstanding, the Maker will not and will not permit any of its Subsidiaries to
directly or indirectly, unless consented to in writing by the Payee:


i.  
amend its certificate of incorporation, bylaws or other charter documents so as
to adversely affect any rights of the Payee;



6.           No Waiver of Payee’s Rights.    All payments of principal and
interest shall be made without setoff, deduction or counterclaim. No delay or
failure on the part of the Payee in exercising any of its options, powers or
rights, nor any partial or single exercise of its options, powers or rights
shall constitute a waiver thereof or of any other option, power or right, and no
waiver on the part of the Payee of any of its options, powers or rights shall
constitute a waiver of any other option, power or right. Maker hereby waives
presentment of payment, protest, and all notices or demands in connection with
the delivery, acceptance, performance, default or endorsement of this Note.
Acceptance by the Payee of less than the full amount due and payable hereunder
shall in no way limit the right of the Payee to require full payment of all sums
due and payable hereunder in accordance with the terms hereof.


7.           Modifications.   No term or provision contained herein may be
modified, amended or waived except by written agreement or consent signed by the
party to be bound thereby.


8.           Cumulative Rights and Remedies; Usury.   The rights and remedies of
Payee expressed herein are cumulative and not exclusive of any rights and
remedies otherwise available under this. The election of Payee to avail itself
of any one or more remedies shall not be a bar to any other available remedies,
which Maker agrees Payee may take from time to time. If it shall be found that
any interest due hereunder shall violate applicable laws governing usury, the
applicable rate of interest due hereunder shall be reduced to the maximum
permitted rate of interest under such law.
 
 
 
 

--------------------------------------------------------------------------------

 


9.           Use of Proceeds.  Maker shall use the proceeds from this Note
hereunder for general working capital purposes.


10.           Collection Expenses.   If Payee shall commence an action or
proceeding to enforce this Note, then Maker shall reimburse Payee for its costs
of collection and reasonable attorney’s fees incurred with the investigation,
preparation and prosecution of such action or proceeding.


11.           Severability.    If any provision of this Note is declared by a
court of competent jurisdiction to be in any way invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder shall violate
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.


12.           Successors and Assigns.   This Note shall be binding upon Maker
and its successors and shall inure to the benefit of the Payee and its
successors and assigns. The term "Payee" as used herein, shall also include any
endorsee, assignee or other holder of this Note.


13.           Lost or Stolen Promissory Note.   If this Note is lost, stolen,
mutilated or otherwise destroyed, Maker shall execute and deliver to the Payee a
new promissory note containing the same terms, and in the same form, as this
Note. In such event, Maker may require the Payee to deliver to Maker an
affidavit of lost instrument and customary indemnity in respect thereof as a
condition to the delivery of any such new promissory note.


14.           Due Authorization.   This Note has been duly authorized, executed
and delivered by Maker and is the legal obligation of Maker, enforceable against
Maker in accordance with its terms except as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally.  No consent of any other party and no consent, license, approval or
authorization of, or registration or declaration with, any governmental
authority, bureau or agency is required in connection with the execution,
delivery or performance by the Maker, or the validity or enforceability of this
Note other than such as have been met or obtained. The execution, delivery and
performance of this Note and all other agreements and instruments executed and
delivered or to be executed and delivered pursuant hereto or thereto or the
securities issuable upon conversion of this Note will not  violate any provision
of any existing law or regulation or any order or decree of any court,
regulatory body or administrative agency or the certificate of incorporation or
by-laws of the Maker or any mortgage, indenture, contract or other agreement to
which the Maker is a party or by which the Maker or any property or assets of
the Maker may be bound.
 
 
 
 

--------------------------------------------------------------------------------

 


15.           Governing Law.   All questions concerning the construction,
validity, enforcement and interpretation of this Note shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each of
Maker and Payee agree that all legal proceedings concerning the interpretations,
enforcement and defense of this Note shall be commenced in the state and federal
courts sitting in the City of New York, Borough of Manhattan (the “New York
Courts”). Each of Maker and Payee hereby irrevocably submit to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder (including with respect to the enforcement of this Note), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper. Each of Maker and Payee
hereby irrevocably waive personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to the other at the address in effect for notices to it under this
Note and agrees that such service shall constitute good and sufficient service
of process and notice thereof. Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law. Each of
Maker and Payee hereby irrevocably waive, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated hereby.


16.           Notice.  Any and all notices or other communications or deliveries
to be provided by the Payee hereunder, including, without limitation, any
conversion notice, shall be in writing and delivered personally, by facsimile,
sent by a nationally recognized overnight courier service or sent by certified
or registered mail, postage prepaid, addressed to the Maker, or such other
address or facsimile number as the Maker may specify for such purposes by notice
to the Payee delivered in accordance with this paragraph.  Any and all notices
or other communications or deliveries to be provided by the Maker hereunder
shall be in writing and delivered personally, by facsimile, sent by a nationally
recognized overnight courier service or sent by certified or registered mail,
postage prepaid, addressed to the Payee at the address of the Payee appearing on
the books of the Maker, or if no such address appears, at the principal place of
business of the Payee.  Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission if delivered by hand or by telecopy that has been confirmed as
received by 5:00 p.m. on a business day, (ii) one business day after being sent
by nationally recognized overnight courier or received by telecopy after 5:00
p.m. on any day, or (iii) five business days after being sent by certified or
registered mail, postage and charges prepaid, return receipt requested.


17.           Equity Blocker. The Holder shall not convert this debenture into
shares of common stock in an amount greater than 4.99% (9.99% if the Company is
not a fully reporting company under the Securities Exchange Act of 1934
(“Non-Reporting”))
of the total issued and outstanding shares of common stock of the Company, at
any time during the term of this Debenture.
Any attempt to do so by the Holder or Payee shall not be effectuated. The
calculation of the Holder’s 4.99% (9.99% if the Company is Non-Reporting)
holding shall include any and all shares of common stock beneficially held by
the Holder at such time or within the next 60 days.






**: FAILURE TO HONOR ANY CONVERSION REQUEST (UNDER 4.99% OF THE OUTSTANDING
SHARE COUNT AND HAVE THE CERTIFICATE SENT OUT WITHIN 72 BUSINESS HOURS OF
REQUEST FOR CONVERSION TO THE TRANSFER AGENT OF RECORD, WILL ADD $1,000.00 PER
DAY TO THE PRINCIPAL OF THE LOAN (UNTIL THE SECURITIES HAVE BEEN ISSUED) & PRICE
PER SHARE RESETS TO PAR VALUE PER SHARE FOR THE BALANCE OF THE NOTE.






 
 

--------------------------------------------------------------------------------

 






The undersigned signs this Note as a maker and not as a surety or guarantor or
in any other capacity.
 
 

 
FBEC WORLDWIDE, INC.
        /s/ Robert Sand
By: _____________________
Name: ROBERT SAND
Title: CEO


BEAUFORT CAPITAL PARTNERS LLC
        /s/ Robert Marino
By: _____________________
ROBERT MARINO
MANAGING MEMBER



                                    
 
 
 

--------------------------------------------------------------------------------

 

 


FBEC WORLDWIDE, INC.
NON-SHELL LETTER


 
 
In connection with the above referenced agreement and exhibits and related
agreements and     instruments, herein the Agreement, and any present and any
future conversion requests of Beaufort Capital Partners, LLC (“Beaufort”) we
irrevocably confirm:


1.   FBEC Worldwide, Inc. (”FBEC”) is not, and has not been, a shell issuer as
described in Rule 144 promulgated with reference to the Securities Act of 1933,
as amended (the “Securities Act”) nor is or was a "shell" as otherwise commonly
understood;


2.  
FBEC Worldwide, Inc. is, unless noted "Not Applicable," subject to the reporting
requirements of Section 13 or Section 15(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”).



3.  
FBEC Worldwide, Inc. has to the extent it has been subject to Exchange Act
requirements for filing reports, filed all reports and other materials required
to be filed by Section 13 or 15(d) of the Exchange Act, as applicable, during
the preceding 6 months and or has filed with the trading exchange or over the
counter disclosure system all such reports and information to be deeded current
in all public reporting;



4.  
FBEC Worldwide, Inc. is now and will remain current with all obligations with
its stock transfer agent and the   Securities and Exchange Commission and the
state of incorporation. Your company and officers and owners and affiliates are
not officers, Directors or material shareholders of FBEC Worldwide, Inc.   or
affiliates of FBEC Worldwide, Inc. , Beaufort is not an affiliate.





 Representations herein survive the issuance or closing of any instrument or
matter, and we will cooperate as needed to give effect to and protect your
rights including as to the transfer agent and you may rely upon these promises
and representations.


Effective Date: 05/14/2015
 

 
Very truly yours,
      /s/ Robert Sand
By: ________________________
Name: Robert Sand
Title: CEO





 
 
 

--------------------------------------------------------------------------------

 
 


Resolution approved by the Board of Directors of   FBEC Worldwide, Inc.


UNANIMOUS CONSENT IN LIEU OF A SPECIAL
MEETING OF DIRECTORS OF FBEC Worldwide, Inc.


The undersigned, being the director of FBEC Worldwide, Inc.; a corporation of
the State of Wyoming, (the “Corporation”), do hereby authorize and approve the
actions set forth in the following resolutions without the formally of convening
a meeting, and do hereby consent to the following actions of this Corporation,
which actions are hereby deemed affective as of the date hereof:


RESOLVED: that the officer of this Corporation is authorized and directed to
Enter into the Securities Settlement Agreement in the amount of $15,000.00 with
Beaufort Capital Partners, LLC, dated 05/14/2015 to provide conversion features
at a 38% discount to the lowest intraday trading price within the twenty (20)
days prior to a Conversion Notice submitted to the Issuer’s Transfer Agent. If
the Issuer’s stock fails to maintain a Bid at any time prior the Maturity of
this Note, the Investor’s conversion price shall reset to Par Value based upon
the previous conversion terms for such notes that shall come due on 11/14/2015.


RESOLVED: that the officer of this Corporation hereby certify this corporation
has never been a “blank check shell” or “shell company” (an issuer as described
in Rule 144(i)(1)(i) promulgated under the Securities Act of 1933 or as defined
in SEC Rule 405) and is in compliance with Rule 144 (i)(2).; and


FURTHER RESOLVED, that each of the officer of the Corporation be, and they
hereby are authorized and empowered to execute and deliver such documents,
instruments and papers and to take any and all other action as they or any of
them may deem necessary or appropriate of the purpose of carrying out the intent
of the foregoing resolutions and the transactions contemplated thereby; and that
the authority of such officers to execute and deliver any such documents,
instruments and papers and to take any such other action shall be conclusively
evidenced by their execution and delivery thereof or their taking thereof.


The undersigned, by affixing his/her signature hereto, do hereby consent to,
authorize and approve the foregoing actions in their capacity as a majority of
the direction of FBEC Worldwide, Inc.


Effective Date: 05/14/2015
/s/ Robert Sand
By: _________________________
Name: Robert Sand
Title:    CEO






 
 

--------------------------------------------------------------------------------

 



 


NOTICE OF CONVERSION


The undersigned hereby elects to convert principal under the Original Issue
Discount Secured Promissory Note of FBEC WORLDWIDE, INC. (the “Company”) dated
05/14/2015 into shares of common stock (the "Common Stock") according to the
conditions hereof, as of the date written below. If shares are to be issued in
the name of a person other than the undersigned, the undersigned will pay a
reasonable transfer expense payable with respect thereto.  No fee will be
charged to the Payee for any conversion, except for such transfer expense, if
any.


Conversion calculations:


Company Name: FBEC WORLDWIDE, INC.
Date to Effect Conversion: ___/____/___
 
 
 Conversion Price: At any time after the Maturity Date until this Note is no
longer outstanding, this Note, including interest and principal, shall be
convertible into shares at a 38% discount to the lowest intraday trading price
within the twenty (20) days prior to a Conversion Notice submitted to the
Issuer’s Transfer Agent. If the Issuer’s stock fails to maintain a Bid at any
time prior the Maturity of this Note, the Investor’s conversion price shall
reset to Par Value based upon the previous conversion terms for such notes that
shall come due on 11/14/2015.






Principal Amount of Agreement to be converted: $ ______________


Interest Amount of Agreement to be converted: $________________


Number of shares of Common Stock to be issued: ______________


Principal to Remain: $___________________




/s/ Robert Marino
By: ____________________
Name: ROBERT MARINO
Title: MANAGING MEMBER
 
 
BEAUFORT CAPITAL PARTNERS LLC
660 White Plains Rd, Suite 455
Tarrytown, NY 10591






 
 

--------------------------------------------------------------------------------

 

 




CORPORATE RESOLUTION OF THE BOARD OF DIRECTORS OF
FBEC Worldwide, Inc.


I, the undersigned, do hereby certify that at a meeting of the Board of
Directors of FBEC, a Wyoming corporation organized under the laws of the State
of Wyoming (the “Corporation”), duly held on May 14, 2015 at 16639 Rocker Rd.,
CA, 95975 which said meeting no less than one director were present and voting
throughout, the following resolution, upon motions made, seconded and carried,
was duly adopted and is now in full force and effect:


WHEREAS, a member of the Board of Directors of the Corporation deem it in the
best interests of the Corporation to enter into the Original Issue Discount
Secured Convertible Promissory Note dated 05/14/2015 (the “Agreement”), in
connection with the issuance of a convertible note of the Corporation, in the
aggregate principal amount of $15,000.00 (the “Note”), convertible into shares
of at  a 38% discount to the lowest intraday trading price within the twenty
(20)  days prior to a Conversion Notice submitted to the Issuer’s Transfer
Agent. If the Issuer’s stock fails to maintain a Bid at any time prior the
Maturity of this Note, the Investor’s conversion price shall reset to Par Value
based upon the previous conversion terms for such notes that shall come due on
11/14/2015. FBEC (the “Common Stock”), upon the terms and subject to the
limitations and conditions set forth in such Note, along with an irrevocable
letter agreement with Securities Transfer Corporation   ,  the Corporation’s
transfer agent, with respect to the reserve of shares of common stock of the
Corporation to be issued upon any conversion of the Note; the issuance of such
shares of common stock in connection with a conversion of the Note; and the
indemnification of Securities Transfer Corporation   , for all loss, liability,
or expense in carrying out the authority and direction contained in the
irrevocable letter agreement (the “Letter Agreement”);


NOW, THEREFORE, BE IT:


RESOLVED, that the Corporation is hereby authorized to enter into the Agreement,
the Note and the Letter Agreement which provides in pertinent part: (i) reserve
shares of common stock of the Corporation to be issued upon any conversion of
the Note; (ii) issue such shares of common stock in connection with a conversion
of the Note (issuance upon receipt of a notice of conversion of the holder of
the Note) without any further action or confirmation by the Corporation; (iii)
hereby authorizes the issuance of such number of shares as will be necessary to
fully convert the note under its terms and any such shares shall be considered
fully paid and non-assessable at the time of their issuance and (iv) the
Corporation indemnifies Securities Transfer Corporation   , for all loss,
liability, or expense in carrying out the authority and direction contained in
the Letter Agreement:


RESOLVED, that any executive officer of the Corporation be, and hereby is,
authorized, empowered and directed, from time to time, to take such additional
action and to execute, certify and deliver to the transfer agent of the
Corporation, as any appropriate or proper to implement the provisions of the
foregoing resolutions:
 
 
 
 

--------------------------------------------------------------------------------

 


The undersigned, do hereby certify that we are members of the Board of Directors
of the Corporation; that the attached is a true and correct copy of resolutions
duly adopted and ratified at a meeting of the Board of Directors of the
Corporation duly convened and held in accordance with its by-laws and the laws
of the State of Wyoming, as transcribed by us from the minutes; and that the
same have not in any way been modified, repealed or rescinded and are in full
force and effect.


IN WITNESS WHEREOF, I have hereunto set my hand as CEO and as a Member of the
Board of Directors of the Corporation.


Dated: 05/14/2015
Member of the Board:


/s/ Robert Sand
By:    _________________________________
Title: CEO
(05/14/2015)


Securities Transfer Corporation
2591 Dallas Parkway
Suite 102
Frisco, TX 75034
 


To Whom It May Concern:


FBEC WORLDWIDE, INC., a Wyoming corporation (the "Company") and BEAUFORT CAPITAL
PARTNERS LLC (the "Investor") have entered into an Original Issue Discount
Secured Convertible Note dated as of 05/14/2015 (the "Note").


A copy of the Note is attached hereto.  You should familiarize yourself with
your issuance and delivery obligations, as Transfer Agent, contained
therein.  The shares to be issued are to be registered in the names of the
registered holder of the securities submitted for conversion or exercise.
 
You are hereby irrevocably authorized and instructed to reserve a sufficient
number of shares of common stock ("Common Stock"), of the Company (initially
25,000,000) for issuance upon full conversion of the Note in accordance with the
terms thereof.  The amount of Common Stock so reserved may be increased, from
time to time, by written instructions of the Company and the Investor.
 
So long as you have previously received confirmation from the Company (or
Investor counsel) that the shares have been registered under the 1933 Act or
otherwise may be sold pursuant to Rule 144 without any restriction and the
Company or its counsel or Investor's counsel provides an opinion of counsel to
that effect that is satisfactory to the transfer agent and the number of shares
to be issued are less than 10% of the total issued and outstanding common stock
of the Company, such shares should be transferred in certificated form without
any legend which would restrict the transfer of the shares, and you should
remove all stop-transfer instructions relating to such shares (such shares shall
be issued from the reserve, but in the event there are insufficient reserve
shares of Common Stock to accommodate a Conversion Notice (defined below) your
firm and the Company agree that the Conversion Notice should be completed using
authorized but unissued shares of Common Stock that the Company has in its
treasury).  Until such time as you are advised by Investor or Company counsel
that the shares have been registered under the 1933 Act or otherwise may be sold
pursuant to Rule 144 without any restriction (and have been provided by Investor
or Company counsel with an opinion of counsel to that effect that is
satisfactory to the transfer agent) and the number of shares to be issued are
less than 10% of the total issued and outstanding common stock of the Company,
you are hereby instructed to place the following legends on the certificates:
 
 
 
 

--------------------------------------------------------------------------------

 
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED.  THE SECURITIES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF COUNSEL IN FORM, SUBSTANCE
AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS, THAT
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.
 
The legend set forth above shall be removed and you are instructed to issue a
certificate without such legend to the holder of any shares upon which it is
stamped, if: (a) such shares are registered for sale under an effective
registration statement filed under the 1933 Act or otherwise may be sold
pursuant to Rule 144 without any restriction (and the Company or its counsel or
Investor's counsel provides an opinion of counsel to that effect that is
satisfactory to the transfer agent) and the number of shares to be issued is
less than 10%  of the total issued common stock of the Company, and (b) such
holder provides the Company and the transfer agent with an opinion of counsel,
in form, substance and scope customary for opinions of counsel in comparable
transactions (and satisfactory to the transfer agent), to the effect that a
public sale or transfer of such security may be made without registration under
the 1933 Act and such sale or transfer is effected or (c) such holder provides
the Company and the transfer agent with reasonable assurances and an opinion of
counsel to that effect is satisfactory to the transfer agent that such shares
can be sold pursuant to Rule 144.
 
The Company hereby requests that your firm act immediately, without delay and
without the need for any action or confirmation by the Company with respect to
the issuance of Common Stock pursuant to any Conversion Notices received from
the Investor.
 
The Company shall indemnify you and your officers, directors, principals,
partners, agents and representatives, and hold each of them harmless from and
against any and all loss, liability, damage, claim or expense (including the
reasonable fees and disbursements of its attorneys) incurred by or asserted
against you or any of them arising out of or in connection the instructions set
forth herein, the performance of your duties hereunder and otherwise in respect
hereof, including the costs and expenses of defending yourself or themselves
against any claim or liability hereunder, except that the Company shall not be
liable hereunder as to matters in respect of which it is determined that you
have acted with gross negligence or in bad faith. You shall have no liability to
the Company in respect to any action taken or any failure to act in respect of
this if such action was taken or omitted to be taken in good faith, and you
shall be entitled to rely in this regard on the advice of counsel.
 
The Board of Directors of the Company has approved the foregoing (irrevocable
instructions) and does hereby extend the Company's irrevocable agreement to
indemnify your firm for all loss, liability or expense in carrying out the
authority and direction herein contained on the terms herein set forth.
 
Your firm will not delay in processing any Conversion notices owing to the fact
the Company is in arrears of its fees and other monies owed to your firm,
provided that the Investor agrees that each such time a Conversion Notice is
delivered to your firm, and the Company is in arrears or has otherwise been
placed on financial hold, the Company authorizes your firm to notify the
Investor that the Company is currently on financial hold and the Investor agrees
to pre-pay the full cost of processing the Conversion Notice.  Securities
Transfer Corporation, the Investor and the Company understand and agree that the
current cost of processing such a conversion transaction is estimated to be
between $125 and $275, though the Company and Investor understand and agree that
Securities Transfer Corporation’s fee schedule is subject to change and the
Investor and the Company agree to pay the full amount of any such conversion
according to the Securities Transfer Corporation, fee schedule then in force.
 
The Company agrees that in the event that the Transfer Agent resigns as the
Company's transfer agent, the Company shall engage a suitable replacement
transfer agent that will agree to serve as transfer agent for the Company and be
bound by the terms and conditions of these Irrevocable Instructions within five
(5) business days.
 
 
 
 

--------------------------------------------------------------------------------

 
 
The Company hereby authorizes the issuance of such number of shares as will be
necessary to fully convert the note under its terms and any such shares shall be
considered fully paid and non assessable at the time of their issuance. The
Company has executed and delivered to Securities Transfer Corporation, a Board
Resolution indicating such and Securities Transfer Corporation, entered into
this agreement in material reliance on such Board resolution.
 
The Investor and Company expressly understand and agree that nothing in this
Irrevocable Transfer Instruction Agreement shall require or be construed in any
way to require the transfer agent, in its sole discretion as the Transfer Agent,
to do, take or not do or take any action that would be contrary to any Federal
or State law, rule, or regulation including but expressly not limited to both
the Securities Act of 1933 and the Securities and Exchange Act of 1934 as
amended and the rules and regulations promulgated there under by the Securities
and Exchange Commission.
 


 


 
The Investor is intended to be and are third party beneficiaries hereof, and no
amendment or modification to the instructions set forth herein may be made
without the consent of the Investor.
 

 
Very truly yours,
 
FBEC Worldwide, Inc.
 
/s/ Robert Sand
________________________
Name: Robert Sand
Title: CEO

 
 
Acknowledged and Agreed:
 
Securities Transfer Corporation


/s/ George Johnson
By: ____________________                                                               
Name: George Johnson
Title: Vice President






 
 

--------------------------------------------------------------------------------

 


 